   Case 3:20-cr-00671-FLW Document 34 Filed 08/06/20 Page 1 of 1 PageID: 62
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
    v.                          *      CRIM. NO. 3:20-671-01(FLW)
                                *
ROBIN PERALTA                   *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

1) Inability to conduct in-person hearings for indefinite period; 2) Consent of Defendant and
Defendant's desire to proceed at this time; and 3) To permit the United States to obtain a resolution of
the case.
Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:                                                                       August 6, 2020
                                                                   Honorable Freda L. Wolfson, Chief Judge
                                                                   United States District Judge
